Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Response to Amendment
	The amendment filed 08/01/2022 has been entered.  As directed by the amendment: claims 1, 17, and 18 have been amended; claims 5-11 have been cancelled; and claims 21 has been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 was filed after the mailing date of the Final Office Action on 03/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
With respect to the primary reference, Soshiroda, applicant traverses in that:
Soshiroda's object, as described in [0009], is "to provide a high tensile steel sheet 
excellent in high-speed arc weldability, capable of forming wide beads at an arc welding speed as high as 100 cm/min or above." An object of the present application ( [0006] as filed) is "to provide a gas shielded arc welding method which can prevent defect of electro-deposition coating after welding and can improve the corrosion resistance of structural members," which differs significantly from Soshiroda's object. In addition, Soshiroda's components / elements compared to those claimed are only the strength of the steel sheet and the welding speed. Since Soshiroda's object differs from the present application and the components are dissimilar, the applicant feels that a person of ordinary skill in the art would not have been motivated to modify Soshiroda to solve the object of the present application. Thus, the applicant feels that the rejection relies on hindsight. 

In response, the examiner respectfully disagrees.  Soshiroda teaches a gas shielded arc welding method (para. 0002; “The present invention relates in general to a steel sheet used as a material for automotive parts through welding, more specifically to a high tensile steel sheet excellent in high-speed arc weldability, capable of forming wide beads at an arc welding speed as high as 100 cm/min or above.”) (see also paragraphs 0009-0010) (see also paragraphs 0057-0073 for welding conditions used. For example, 250 A at 100 cm/min welding speed and/or 270 A at 110 cm/min welding speed, and using an shielding gas comprising mostly Argon).  Sohsiroda, specifically, discloses pulse welding the steel sheet (para. 0059).  Soshiroda’s objective is not dissimilar from that of the instant application which relates to “a gas shielded arc welding method for welding a steel sheet with a tensile strength of 780 MPa or more while supply a shielding gas” (para. 0002; instant application as published) and for producing a high tensile strength steel sheet (para. 0003; instant application as published).  
With respect to the combination of Soshiroda and Toyoda, applicant traverses in that: 
A technical reason why a person of ordinary skill in the art could not Soshiroda, directed to the high-speed welding at 100 cm/min or more, with Toyoda, is described below. The attached website', produced by The Japan Welding Engineering Society (especially Fig. 2 shown below), indicates appropriate condition ranges for a welding speed and a welding current in welding of steel sheets. The "deposition rate (cm/mim)" in the vertical scale means "welding speed (cm/min)."


	Applicant continues in that:

In the case of welding steel sheets in Soshiroda, as shown in Fig. 2 below, when the welding current is 90A as in Toyoda, poor penetration would occur in any welding speeds. That is, based on this fact (i.e. poor penetration would occur under the conditions of a welding current of 90A and a welding speed of 100 cm/min or more), the skilled artisan would not be motivated to combine Soshiroda (where the welding speed is 100cm/min or more) with Toyoda (where the welding current is 90A).

Toyoda's method for welding active metals, such as Ti, Al, and Mg, exemplifies pure Ti base metal being welded under the welding condition of 90A-21 V. Soshiroda describes welding at a welding speed of 100 cm/min and a current value of 250A. Although Toyoda does not specify a welding speed, considering that Toyoda's current value is 90 A, a person of ordinary skill in the art should have considered it impossible to weld at such a high speed as Soshiroda's 100 cm/min. The applicant believes that a skilled artisan could not combine Soshiroda's invention, directed to the high-speed welding at 100 cm/min or more, with Toyoda's invention, which does not allow such high speed welding.

In response, the examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, applicant’s arguments against the combination of Soshiroda and Toyoda is not considered to be responsive to the rejection as it is articulated.  Specifically, the proposed combination of Soshiroda and Toyoda does not include modifying welding parameters (current, speed, etc.) of Soshiroda with those of Toyoda.  Such parameters of Toyoda are not relied upon in the instant rejection.  Rather, Toyoda is merely relied upon to explicitly teach an inner diameter for a welding nozzle using shielding gas.  While Soshiroda teaches using a nozzle to provide shielding gas toward a steel sheet during welding, Soshiroda makes no mention as to the dimensional values associated with the nozzle supplying the shielding gas.  Toyoda is merely relied upon to cure this deficiency.  
Applicant’s arguments do not reasonably apprise the examiner as to why one of ordinary skill in the art would not seek to use the inner diameter of the nozzle of Toyoda in the nozzle of Soshiroda.
With respect to the combination of Soshiroda, Toyoda, and Barhorst, applicant traverses in that:
“Barhorst relates to the flux cored wire with low Mn content, and Barhorst's Mn content is ~0.35 wt% or less, based on the total weight of wire. In addition, Barhorst's [0014]describes that it may be desirable, in certain situations, to utilize a low Mn welding wire, and a welding wire having low Mn content may volatilize only a small quantity of manganese during the welding operation. If the Mn content in Barhorst's welding wire exceeds 1 wt%, Barhorst's object (i.e. "it may be desirable, in certain situations, to utilize a low Mn welding wire, and a welding wire having low Mn content may volatilize only a small quantity of manganese during the welding operation") could not be achieved. On the other hand, Soshiroda's welding wire composition has Mn: 1.25 mass% or Mn: 1.34 mass%. The skilled artisan would not be motivated with any reasonable expectation of success to combine Barhorst's invention (flux cored wire with low Mn content) with Soshiroda's invention (welding wire having a Mn content exceeding 1 mass%). Selecting a portion of Barhorst to combine with other portions of other references would objectively be guided by hindsight, rather than the teachings of these references as a whole without the guidance of the claims. 

In response, the examiner finds applicant’s traversal unpersuasive for much of the same reasons detailed above.  Soshiroda teaches using a shielding gas comprising Ar in a range of 80 %.  Barhorst is merely relied upon to teach the shielding gas comprising Ar in the claimed range of 92-99.5 vol. %.  Applicant’s arguments do not reasonably apprise the examiner as to why one of ordinary skill in the art would not seek to use the percentage of Ar of Barhorst as the shielding gas in Soshiroda.
With respect to the Izutani reference, applicant traverses in that:
Izutani's claim 1 and [0020] describe a solid wire for gas shielded arc welding using a shielding gas, which is an Ar gas comprising 25 to 40% CO2, and for galvanized steel sheet welding. Izutani's Ar content in the shielding gas composition is 60% to 75%. In addition, Izutani's [0084] describes that "[c]ontrarily, if the CO2 gas content is less than 25%, a sufficient arc power is not be obtained." That is, since Izutani's CO2 content cannot be reduced to less than 25% CO2, Izutani technically teaches away from the claimed shielding gas composition containing more than 75% Ar. 

Soshiroda, on the other hand, describes the shielding gas composition containing Ar: 80% or Ar: 90% in Examples. Izutani is directed to the wire invention that requires the shielding gas composition containing Ar: 60 to 75%. As described above, Izutani technically teaches away from the shielding gas composition containing Ar in an amount of more than 75% (such as Ar: 80% or 90% as described in Soshiroda). Therefore, the applicant believes it would have been technically unpredictable and difficult to combine Soshiroda with Izutani. 

In response, the examiner finds applicant’s traversal unpersuasive for much of the same reasons detailed above.  Izutani is not relied upon for the shielding gas composition.  Rather, Izutani is relied upon to teach the claimed composition of welding wire.
Newly cited reference to Srinivasan is relied upon, as detailed in the below rejection, to disclose using a welding wire, having a similar composition to that of Izutani’s, in a welding process in which a shield gas is used that comprises Argon within the claimed range.
Applicant further states that:
Beyond the above, the office action now argues that Soshiroda teaches certain values for its Ar content (CAu), nozzle inner diameter (D), welding velocity (v), and current (I), but merely fails to disclose the explicit selection of the nozzle inner diameter and the particularly (narrower) selection of argon content. The office action relies upon Toyoda's exemplification of 11 mm D in one example, alongside the Do of 6.5, 7.0, and 8.0 mm in Toyoda's Tables 2, 3, and 4, to argue (p. 5, 1, to p. 6, 3, of the office action) that it would have been obvious to select 11 mm. The office action also acknowledges that Toyoda's [0025] describes 100% Ar shielding gas, but argues that Barhorst's ( [0019]) use of 95% / Ar 5% CO2 in an embodiment (equivalently teaching 75% Ar, 90% Ar, 0 to 100% CO2, etc.) would be obvious to select. 

The examples in the present application, however, evidence that using 80% Ar or less and 100% Ar produce negative results, and the present application describes at [0032] (cited as US 2020/0130086 A1) that "[w]hen the inner diameter D of the nozzle is less than 10 mm, an effective range of the shielding gas becomes small." The case of obviousness presented by the office action ignores the lack of any indication in the art to particularly select the inner diameter and argon content claimed, to achieve the Equation (1) claimed. Toyoda does not emphasize the need to have 10 mm or more inner nozzle diameter, but instead indicates in[0020] that "the ratio between DP (the inside diameter of the straight portion 14) and Do (the inside diameter of the distal gas outlet of the constricted portion 20) must be at least 1.5." Toyoda shows that inner nozzle diameters of 6.5, 7.0, or 8.0 mm are perfectly adequate for Toyoda's invention, and thus equivalent in its teaching as a whole. Toyoda does not motivate the selection of the inner diameter claimed. Moreover, Barhorst is open to a broad range of shielding gas content, even excluding Ar, while Soshiroda describes that 80% or 90% Ar are acceptable. 

In response, the examiner respectfully disagrees for the same reasons detailed above. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soshiroda et al. (U.S. Publication 2007/0144620), hereinafter Soshiroda, in view of Toyoda et al. (U.S. Publication 2002/0017504), hereinafter Toyoda, in view of Barhorst et al. (U.S. Publication 2017/0165793), hereinafter Barhorst, and Izutani et al. (U.S. Publication 2015/0027995), hereinafter Izutani, and in view of Srinivasan et al. (U.S. Publication 2018/0021871) as evidenced by NPL (www.atlanticweldings.com/product/er309-solid-welding-wire/).
Regarding claim 1, Soshiroda teaches a gas shielded arc welding method (para. 0002; “The present invention relates in general to a steel sheet used as a material for automotive parts through welding, more specifically to a high tensile steel sheet excellent in high-speed arc weldability, capable of forming wide beads at an arc welding speed as high as 100 cm/min or above.”) (see also paragraphs 0009-0010) (see also paragraphs 0057-0073 for welding conditions used. For example, 250 A at 100 cm/min welding speed and/or 270 A at 110 cm/min welding speed, and using an shielding gas comprising mostly Argon) comprising:
welding a steel sheet with a tensile strength of at least 780 MPa (See Table 2-1; steel sheets 2-8 and 10-20 have a tensile strength of at least 780 MPa) using a shielding gas comprising Argon (Ar) (para. 0062; 80% Ar).
As Soshiroda teaches arc welding using an Argon based shielding gas, the use of a nozzle, having an inner diameter of some value, is necessarily implied.  As such, Soshiroda, necessarily, teaches a solution to the following expression:
                
                    
                        
                            
                                v
                            
                        
                        
                            
                                
                                    (
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                        
                    
                
             X 10 – [(100-CAr) X I/v] x 0.1
wherein, CAr is an Ar content (vol. %) (80% vol. Ar) in the shielding gas, D is an inner diameter (mm) of a nozzle from which the shielding gas is supplied, v is a welding speed (cm/min) and I is a welding current (A).
	Soshiroda, in paragraphs 0066-0073, discloses examples for welding speed (80 cm/min to 150 cm/min) and corresponding average welding current (210-350 A, respectively).  This would yield the following expression, assuming a welding speed of 100 cm/min, an average welding current of 250 A, and an Ar content of 80%:
                
                    
                        
                            
                                100
                            
                        
                        
                            
                                
                                    (
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                        
                    
                
             X 10 – [(100-80) X 250/100] x 0.1
	Soshiroda merely implies the use of a nozzle for supplying the shielding gas and does not provide any insight as to the dimensions of such.  Therefore, Soshiroda is silent on the use of a nozzle having an inner diameter of 10 to 14 mm. Soshiroda teaches using a shielding gas comprising 80 % by volume Argon and, therefore, is silent on the argon being in a range from 92 vol.% to 99.5 vol. %.
	Toyoda teaches that it is known in the art of gas shielded arc welding (para. 0001) (using pure argon as the shielding gas-para. 0025) to use a nozzle (Fig. 1; nozzle 10).

    PNG
    media_image1.png
    744
    531
    media_image1.png
    Greyscale

Figure 1 of Toyoda (nozzle 10)

	Toyoda teaches the nozzle having an inner diameter (DO) (inside diameter of the distal gas outlet of the constricted portion-para. 0007). Toyoda teaches various examples in Tables 2, 3, and 4, of values for inner diameter DO.  For instance, Table 2 details D0 being 6.5 mm, 8.0 mm, and 11.0 mm. Toyoda, therefore, teaches that it is known in the art to use a nozzle having an inner diameter of 10 to 14 mm.
	The advantage of using the nozzle of Toyoda is that in doing so would effectively direct the shielding gas more to the area to be welded than to other areas, thereby assuring satisfactory isolation and, hence shielding, of that area from the atmosphere (para. 0019, 0020) (para. 0037).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Soshiroda with Toyoda, by replacing the shielding gas supply nozzle of Soshiroda, with the nozzle of Toyoda, in order to provide a nozzle having an inner diameter sufficient in effectively directing the shielding gas more to the area to be welded than to other areas, thereby assuring satisfactory isolation and, hence shielding, of that area from the atmosphere (para. 0019, 0020) (para. 0037).
The combination of Soshiroda and Toyoda teach each claimed limitation except for the shielding gas comprising argon in a range from 92 vol.% to 99.5 vol. %.  
	Barhorst teaches that it is known in the art of gas shielded arc welding (Abstract and para. 0002, gas metal arc welding) of steel sheets (Fig. 1, workpiece 22 being structural steel-para. 0033) for the shielding gas to comprise argon in a range from 92 vol.% to 99.5 vol. % (para. 0019; “the shielding gas flow may be a shielding gas or shielding gas mixture…95% Ar and 5% CO2….”). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Soshiroda, as modified by Toyoda, with Barhorst, by replacing the shielding gas comprising 80% by volume of argon of Soshiroda, with the shielding gas comprising 95% by volume of argon of Barhorst, for in doing so would merely result in the selection of a known material based on its suitability for its intended use (welding of steel sheets).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Furthermore, the composition of the shielding gas (80% Argon vs. 95% Argon) is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be a suitable shielding gas for welding steel sheets. A person of ordinary skill in the art would recognize that the shielding gas composition effects the ability to control the surround environment during welding. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
The combination teaches each claimed limitation and satisfies the claimed expression including a value being 0.20 or more.  As detailed above, the primary combination teaches a welding speed of 100 cm/min, an average welding current of 250 A [Soshiroda], a inner diameter of 11 mm [Toyoda], and an Ar content of 95% [Barhorst]. 
	This would yield the following expression:
                
                    
                        
                            
                                100
                            
                        
                        
                            
                                
                                    (
                                    
                                        
                                            11
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                        
                    
                
             X 10 – [(100-95) X 250/100] x 0.1
Simplified, the expression yields [0.33058 X 10] – [(12.5) x 0.1], or 2.0558.
The above combination teaches each claimed limitation including the welding comprising contacting the steel sheet with a welding wire (Soshiroda, Toyoda, and Barhorst each relate to GMAW where a welding/filler wire is supplied and contacts the workpiece.  The welding wire contacting the workpiece during welding is inherent in GMAW processes in that the welding wire contacts the workpiece to produce an arc, which melts the welding wire to form a deposit on the workpiece).  The primary combination is silent on the following:
wherein a steel alloy of the welding wire comprises: 
C in a range of from 0.01 to 0.30 mass%,
Si in a range of from 0.20 to 2.50 mass%,
Mn in a range of from 0.50 to 3.50 mass %,
P in no more than 0.3000 mass%, and 
S in no more than 0.0150 mass%.  
Furthermore, while Soshiroda teaches that the welding of the steel sheets is performed by a pulse welder (para. 0059), Soshiroda makes no mention of the peak value of a pulse current or a peak time. Specifically, Soshiroda is silent on wherein the welding comprises performing pulse welding under the condition that a peak value of a pulse current is in a range from 380 to 530 A and a peak time of a pulse is in a range of from 0.5 to 2 msec.
Izutani teaches that it is known in the art of gas-shielded arc welding of steel sheets (para. 0001) (Figure 1; welding wire 1, arc 2, and steel sheet W) (Fig. 2 showing formation of weld droplet during welding) to use a welding wire (solid wire-para. 0063) 
including a steel alloy (para. 0064; “solid wire according to the invention includes each of C, Si, Mn, P, S, O and Cr in a predetermined proportion and is constituted with the balance consisting Fe and inevitable impurities”).
	Izutani teaches wherein the steel alloy of the welding wire comprises C in a range of from 0.01 to 0.3 mass% (para. 0066; “the C content is set to 0.15% by mass or less (the value also includes 0% by mass”), Si in a range from 0.2 to 2.5 mass% (para. 0067; “the Si content is set into the range of 0.40 to 0.90% by mass”), Mn in a range of from 0.5 to 3.50 mass % (para. 0068; “the Mn content is set into the range of 0.20 to 1.50% by mass”), P in no more than 0.3000 mass% (para. 0069; “the P content is set to 0.0500% by mass or less (the value also includes 0% by mass”), and S in no more than 0.0150 mass% (para. 0070; “the S content is set to 0.0080% by mass or less (the value also includes 0% by mass).”).  
Izutani teaches gas-shielded arc welding process in which a pulse current is applied “by repeating an electric conduction for a first peak, an electric conduction for a second peak, and an electric conduction of a base current as one pulse cycle” (para. 0033). Izutani continues (para. 0033) in that the current value of the first peak is from 440 to 500 A (corresponding to the claimed range from 380 to 530 A) and a peak time for the pulse is from 0.2 to 0.6 ms (corresponding to the claimed range of from 0.5 to 2 msec).
	The advantage of providing the welding wire of Izutani is that in doing so would provide a welding wire having a composition that is suitable for gas metal arc welding of steel sheets and that restrains the generation of porosity defects, such as pit and blowholes, and spatters and further allows the external appearance of the bead to be excellent (para. 0037). Furthermore, the welding wire composition of Izutani makes it possible to heighten the surface tension of a melted droplet formed around the tip of the wire during gas-shielding welding, so as to stabilize the shape of the melted droplet, thereby restraining spatters (para. 0023).
	The advantage of performing pulse welding under the condition that a peak value of a pulse current is in a range from 380 to 530 A and a peak time of a pulse is in a range of from 0.5 to 2 msec of Izutani is that in doing so would make it possible to improve the effect of restraining the generation of spatters without causing weld defects (para. 0034).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Soshiroda, as modified by Toyoda and Barhorst, with Izutani, by replacing the welding wire composition of Soshiroda, with the welding wire of Izutani, in order to provide a welding wire having a composition that is suitable for gas metal arc welding of steel sheets and that restrains the generation of porosity defects, such as pit and blowholes, and spatters and further allows the external appearance of the bead to be excellent (para. 0037). Furthermore, the welding wire composition of Izutani makes it possible to heighten the surface tension of a melted droplet formed around the tip of the wire during gas-shielding welding, so as to stabilize the shape of the melted droplet, thereby restraining spatters (para. 0023).
Furthermore, such modification of using the welding wire comprising the above composition of Izutani merely results in the selection of a known material (wire composition) based on its suitability for its intended use (welding of steel sheets).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Additionally, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Soshiroda, as modified by Toyoda and Barhorst, with Izutani, by replacing the pulse welding process of Soshiroda, with the pulse welding process of Izutani, in order to make it possible to improve the effect of restraining the generation of spatters without causing weld defects (para. 0034).
With respect to the welding wire composition, the examiner also cites to Srinivasan to provide additional evidence of a welding wire of the claimed composition being used in a welding process using a shielding gas comprising a substantial amount of argon.
Srinivasan teaches that it is known in the art of welding steel articles (Abstract; Figure 2; welding nozzle 134 providing filler metal 138 and shielding gas 118 to the steel sheet 150) for the filler metal (138) to include as steel alloy (para. 0034; stainless steel grade ER309).  Srinivasan teaches that the filler metal (138) is suitable for use with shielding gas (118), which comprises Argon of 98% (para. 0035; mixture of 98% Ar and 2% CO2).
While Srinivasan does not explicitly disclose the composition of the ER309 wire, the examiner cites to NPL to show inherency.
NPL (ER309 Solid Welding Wire) shows the chemical composition of the wire.

    PNG
    media_image2.png
    190
    606
    media_image2.png
    Greyscale

ER309 Composition

Specifically, NPL shows that the ER309 welding wire comprises:

C in a range of from 0.01 to 0.30 mass% (0.06),
Si in a range of from 0.20 to 2.50 mass% (0.34),
Mn in a range of from 0.50 to 3.50 mass % (2.05),
P in no more than 0.3000 mass% (0.020), and 
S in no more than 0.0150 mass% (0.011).  
Srinivasan, therefore, inherently teaches the claimed composition.
The composition of the welding wire of Srinivasan is substantially similar to that of Izutani [C: 0.15% or less, Si from 0.40-0.90%, Mn from 0.20-1.50%, P from 0.05% or less, and S from 0.008% or less].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Soshiroda, as modified by Toyoda and Barhorst, with Srinivasan, by replacing the welding wire composition of Soshiroda, with the welding wire of Srinivasan, in order to provide a welding wire having a composition that is suitable for welding steel sheets using a shielding gas comprising large amounts of argon (See citations to Srinivasan).  Furthermore, using such a welding wire would provide a welding wire having good mechanical properties, crackle resistance, oxidation resistance, and resistant to high-temperature corrosion, as well as, being suitable steel structures (see NPL).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein D is in a range from 11 to 14 mm [As detailed in Toyoda, above; 11 mm diameter].
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein v is in a range of from 30 cm/min to 200 cm/min [Soshiroda; welding speed of 100 cm/min].
Regarding claim 4, the primary combination, as applied to claim 2, teaches each claimed limitation including wherein v is in a range of from 30 cm/min to 200 cm/min [Soshiroda; welding speed of 100 cm/min].
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the Ar is present in the shielding gas in a range of from 94 vol.% to 99.5 vol.% [Barhorst; 95% Ar].  
Regarding claim 13, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the Ar is present in the shielding gas in a range of from 92 vol.% to 96 vol.% [Barhorst; 95% Ar].  
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the Ar is present in the shielding gas in a range of from 94 vol.% to 98 vol.% [Barhorst; 95% Ar].  
Regarding claim 15, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the Ar is present in the shielding gas in a range of from 92 vol.% to 96 vol.% [Barhorst; 95% Ar].  
Regarding claim 16, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the Ar is present in the shielding gas in a range of from 94 vol.% to 96 vol.% [Barhorst; 95% Ar].  
Regarding claim 17, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the average welding current is in a range of from 70 to 400 A [Soshiroda; welding current of 250 A].  
Regarding claim 18, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the average welding current is in a range of from 70 to 350 A [Soshiroda; welding current of 250 A].  
Regarding claim 19, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the tensile strength of the steel sheet is in a range of from 780 to 1180 MPa [Soshiroda; tensile strength of 780 MPa, 810 MPa, 845 MPa, etc].  
Regarding claim 20, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the steel sheet is in a range of from 1.0 to 3.2 mm thick [Soshiroda, para. 0058, sheet thickness of steel sheet is 2.9 mm].
Allowable Subject Matter
Claim 21 allowed.  The prior art of record does not teach, suggest, or otherwise disclose, the combination of features recited in independent claim 21 including “wherein the welding comprises burying slag in the oxide film by allowing the slag to be positively captured with a solidification interface before the slag formed during the welding aggregates and enlarges.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/           Primary Examiner, Art Unit 3761